Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00047-CV

                      HALLMARK SPECIALTY INSURANCE COMPANY,
                                     Appellant

                                      v.
            MUNDO VERDE IRRIGATION AND LANDSCAPING INC., et al.Appellees
             MUNDO VERDE IRRIGATION AND LANDSCAPING, INC., et al.,
                                   Appellees

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-02472
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: May 8, 2013

REVERSED AND REMANDED

           The parties, who resolved their dispute in mediation, have filed an agreed motion to set

aside the trial court’s judgment and to remand the cause to the trial court for the entry of a

judgment in accordance with the parties’ agreement. The motion is granted. See TEX. R. APP. P.

42.1(a)(2)(B). The trial court’s judgment is reversed without regard to the merits, and the cause

is remanded to the trial court for the rendition of judgment in accordance with the parties’

agreement. See id. Costs of the appeal are taxed against the parties who incurred them.

                                                      PER CURIAM